Citation Nr: 0407283	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The appellant (veteran) had active military service from June 
1965 to June 1967.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from a decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  By a rating decision prepared 
in September 2000 and issued to the veteran in October 2000, 
the RO granted service connection for PTSD and assigned a 50 
percent disability evaluation, effective in December 1997.  
The veteran timely disagreed with and appealed that initial 
disability evaluation.  By a decision issued in November 
2002, the Board denied the claim.  The veteran appealed the 
Board's November 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court).

In August 2003, the parties submitted a Joint Motion for 
Remand, on the basis that the veteran contended in December 
2001 that his service-connected PTSD had increased in 
severity and the Board did not discuss whether the January 
2001 VA examination was contemporaneous with this assertion 
of increased severity.  By an Order issued in August 2003, 
the Court granted that motion, and vacated the Board's 
November 2002 decision.  The claims return to the Board from 
the Court.

In November 2000, the veteran claimed entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connective disability.  That issue is referred to 
the RO for further action.  

This Remand from the Court is remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you, the veteran, if further action is required on your part.


REMAND

Based on the Joint Motion, the Board concludes that the 
veteran must be afforded contemporaneous VA examination and 
additional records of medical treatment 


must be sought.  Given the decision in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Board 
cannot conduct that development.  The claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the claims files should be 
reviewed to ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to the claim on appeal.  See 
also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claim for an initial 
evaluation in excess of 50 percent for 
PTSD, and notify the veteran as to which 
portions of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  Advise the 
veteran that he may submit employment 
records, employer statements and leave 
records, additional clinical records, 
medical opinions, statements from co-
workers, friends, or others who may have 
observed relevant symptoms or other types 
of evidence which will assist him to 
substantiate his claim.  In any event, he 
should be asked to provide any evidence 
in his possession that pertains to the 
claim.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA facility 
at which he has been treated for PTSD 
since January 2001, the date of the most 
recent VA examination and clinical 
evidence associated with the claims 
files.  VA clinical records from each 
treating facility identified from January 
2001 to the present should be obtained.

3.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
service-connected disability since 
January 2001, the records of which are 
not already associated with the claims 
files.  Clinical records from each 
private provider or treating facility 
from January 2001 to the present should 
be obtained.

4.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of PTSD.  The claims files must 
be made available to the examiner prior 
to the examination.  Any testing deemed 
necessary should be conducted.  The 
examiner should provide his/her findings 
in relationship to the rating criteria 
listed in the General Rating Formula for 
Rating Mental Disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  A 
Global Assessment of Functioning Scale 
score should be assigned.  If feasible 
the examiner should dissociate the 
symptoms and findings due to PTSD from 
any co-existing psychiatric disabilities.  
If this is not feasible, the examiner 
should so indicate.  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth.



5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


